Opinion by
Judge Craig,
In this workmen’s compensation, appeal, the employer1 questions an award of benefits by the board,2 affirming a referee’s decision awarding benefits to the claimant,3 a truck driver.
*220On December 26, 1976, tbe claimant suffered a work-related injury to his back and ankle when be fell from bis truck while making a delivery. Tbe claimant received temporary total disability compensation at tbe rate of $187 per week from January 24, 1977 through April 14, 1977. Tbe employer filed a termination petition on April 15, 1977, based on a physician’s affidavit that claimant’s disability bad ceased, and, after an answer and hearings, a referee found that tbe claimant continued to be disabled due to bis work-related injury.
On appeal, tbe employer contends that tbe referee capriciously disregarded competent evidence by concluding that tbe claimant bad not recovered from bis disabling injury.4 We cannot agree.
Here tbe claimant’s medical expert testified that tbe claimant remained totally disabled due to emotional difficulties emanating from bis work-related injuries. Tbe employer’s medical expert testified that tbe claimant would probably benefit emotionally if be went back to work.
We find no error in tbe referee attaching more weight to tbe testimony of claimant’s medical witness than to that of tbe employer’s medical witness. Determinations as to credibility and tbe choice between conflicting competent medical testimony are within tbe province of tbe referee. Penzoil United, Inc. v. Mitchell, 27 Pa. Commonwealth Ct. 76, 365 A.2d 905 (1976). Moreover, tbe referee may properly • accept testimony of a general practitioner regarding tbe relationship of a patient’s employment to bis disability *221and reject the conflicting testimony of a specialist, and the referee need not specify his reason for the credibility decision. See, City of Hazleton v. Workmen’s Compensation Appeal Board, 35 Pa. Commonwealth Ct. 477, 386 A.2d 1067 (1978).
Neither medical witness’ qualifications were in dispute. Therefore, we cannot find that the referee capriciously disregarded competent evidence by concluding that the claimant’s disability continued.
Accordingly, we affirm the decision of the board.
Order
And Now, March 2, 1981, the order of the Workmen’s Compensation Appeal Board at Docket No. A-77272, dated October 10, 1979 is affirmed, and judgment is entered in favor of claimant, Sam S. Zoria, and against John Sexton and Company.

 John Sexton and Company.


 Workmen’s Compensation Appeal Board.


 Sam S. Zoria.


 Where, as here, the referee has found against the party with the burden of proof, our scope of review is limited to whether the referee capriciously disregarded competent evidence in reaching his conclusion. Lewis v. Workmen’s Compensation Appeal Board, 43 Pa. Commonwealth Ct. 70, 401 A.2d 863 (1979).